REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The 112 (a) scope of enablement rejection of claims 1, 3-13, 15-17 and 27 is withdrawn in view of amended claim 1. Particularly, Applicant has amended independent claim 1 to include the limitations of dependent claim 14. Claim 14 was previously deemed allowable by the Examiner in the previous office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632